                         IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



 YUANXIANG ZHANG; CANWEN
 ZHANG; and LIQIONG DENG,
                                                                         No. 3:13-cv-00838-MO
                Plaintiffs,
        V.                                                  ORDER FOR ATTORNEY'S FEES
                                                                           AND COSTS
 BING'S RESTAURANT, INC., an Oregon
 domestic business corporation; PAUL JOE;
 and SUE JOE,

                Defendants.


MOSMAN,J.,

       Pursuant to Fed. R. Civ. Proc. 54(d), and based upon Plaintiffs' Motion for Attorney's Fees

and Costs, and supporting Memorandum, Exhibits and Declarations, the records and files herein,

I GRANT Plaintiffs' Motion for Attorney's Fees and Costs [ECF 132]. Defendants Bing's

Restaurant, Inc., Paul Joe, and Sue Joe are jointly and severally liable for attorney's fees in the

amount of $25,563.66 and for costs in the amount of $1,060.00.

       IT IS SO ORDERED

       DATED this             day of February, 2020.




1 - ORDER FOR ATTORNEY'S FEES AND COSTS
